Case 17-12256-KHK     Doc 46     Filed 07/15/19 Entered 07/15/19 15:37:24          Desc Main
                                 Document     Page 1 of 3

                              UNITED STATES BANKRUPTCY COURT
                                           FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

        In the Matter of:

        KIMBERLEY NICOLE BUSH                                Chapter 13
                                      Debtor
        DITECH FINANCIAL, LLC                                Case No. 17-12256-KHK
                                      Movant

               v.

        Kimberley Nicole Bush
        and
        Thomas P. Gorman, Trustee,




                               ANSWER AND REPORT OF TRUSTEE
                                TO RELIEF FROM STAY MOTION



               COMES NOW Thomas P. Gorman, the Chapter 13 Trustee named upon this

        Motion for Relief from Stay, and for his Answer and Report to this matter, submits the

        following.

               (1)     The Plan of this Chapter 13 Case was confirmed by the Court on February

        13, 2018, and provides for payment of the Secured Creditor’s claim as follows,

               (a)     Pre-petition arrearage claim of $38,113.22 by monthly installments of
                       $0.00 including 0.000% from the payments made under this confirmed
                       Plan.
               (b)     Post-petition regular monthly payments directly by the Debtor.

               (2)     No record of Post-petition regular monthly installments is maintained by

        this Trustee; and he is without sufficient knowledge, information or belief to answer

        allegations of the Motion regarding failure of the Debtor to make such installments; and

        that this Trustee demands strict proof thereof.
Case 17-12256-KHK     Doc 46
                           Filed 07/15/19 Entered 07/15/19 15:37:24                 Desc Main
                           Document     Page 2 of 3
        ANSWER & REPORT OF TRUSTEE, PAGE 2
        CASE #17-12256-KHK


               (3)     No payments have been made on the arrearage claim of this Secured

        creditor for reason of the failure of the Secured Creditor to file a Proof of Claim setting

        forth the amount of its claim. A periodic report of the accounts of this Chapter 13 case is

        attached for reference by the parties to this action and the Court; and that such periodic

        report represents a true and correct statement of all receipts and disbursements in this

        Chapter 13 case to the date indicated.

               AND HAVING FULLY ANSWERED, your Trustee prays for such disposition of

        this Motion as to this Court seems just.



        Date: July 15, 2019                                 ___/s/ Thomas P. Gorman________
                                                            Thomas P. Gorman
                                                            Chapter 13 Trustee
                                                            300 N. Washington Street, Ste. 400
                                                            Alexandria, VA 22314
                                                            (703) 836-2226
                                                            VSB 26421


                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Answer & Report of Trustee was served via
        ECF to authorized users or mailed to counsel for the Movant and counsel for the Debtor,
        or to Debtor Pro Se, this 15th day of July, 2019.


                                                     _/s/Thomas P. Gorman _______________
                                                     Thomas P. Gorman
              Case 17-12256-KHK Thomas
                                 Doc 46P. Gorman,
                                           Filed 07/15/19    Entered
                                                  Standing Chapter      07/15/19 15:37:24
                                                                   13 Trustee                                                              Desc Main
                                           Document       Page  3  of
                                   INTERIM STATEMENT AS OF 07/15/2019
                                                                      3
 CASE NO: 17-12256-KHK
STATUS: ACTIVE
                                        DEBTOR: XXX-XX-2848
                                        BUSH, KIMBERLEY NICOLE                                                             SCHEDULE:         2,750.00 MONTHLY
                                 AKA:                                                                                     TOTAL PAID:                   39,510.00
       DATE FILED: 06/30/2017           4612 COTTONWOOD PLACE                                                                        LAST 12 TRANSACTIONS
                                        ALEXANDRIA, VA 22310                                                              Date          Source               Amount
      CONFIRMED: 02/13/2018
                                                                                                                          07/08/19   PC                    2,000.00
       LATEST 341: 08/08/2017                                                                                             06/04/19   PC                    2,000.00
   PERCENTAGE:         100.000                    ATTORNEY: GREGORY M. WADE, ESQ.                                         05/02/19   PC                    2,000.00
                                                            616 N. WASHINGTON ST.                                         04/02/19   PC                    2,000.00
             PLAN: 60 MONTHS                                ALEXANDRIA, VA 22314                                          03/04/19   PC                    2,000.00
                                                            Phone:703 836-9030 Fax: 703 683-1543                          02/01/19   PC                    2,000.00
       1st PAYMENT DUE: 07/2017
                                                                                                                          01/23/19   PC                    2,000.00
           ON SCHEDULE:            39,510.00                                                                              01/15/19   RETURNED FUNDS      (2,000.00) NSF
                                                                                                                          01/10/19   PC                    2,000.00
       ACTUAL PAYMENTS:            39,510.00                                                                              12/04/18   PC                    2,000.00
         AMOUNT BEHIND:                   0.00                                                                            11/05/18   PC                    2,000.00
                                                                                                                          10/02/18   PC                    2,000.00
                                                                                                                          09/04/18   PC                    2,000.00
                                                                                                                          07/30/18   PC                    2,000.00

PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                   DISB CODE CLASS INT. BEGIN                 FIX PAY ORG. CLAIM         APPROVED       PRIN. PAID     PRIN. DUE
          NO        CLAIM REMARK                    LAST DISB PAY%     INT. RATE               ARREARS SCHED AMT          TO BE PAID      INT. PAID      INT. DUE
001       IRS*      INTERNAL REVENUE SERVICE          PRO       PRI                                 0.00    102,394.14      34,898.46      31,562.31      3,336.15
                                                      06/2019   100.00                              0.00     44,467.00      34,898.46           0.00          0.00
001       IRS*      INTERNAL REVENUE SERVICE          PRO      UNS                                  0.00     65,621.48      67,495.68           0.00     67,495.68
                                                                100.00                              0.00          0.00      67,495.68           0.00          0.00
002       VATAX     VIRGINIA DEPT. OF TAXATION        PRO      UNS                                  0.00          0.00      19,340.16           0.00     19,340.16
                    Split Claim                                 100.00                              0.00          0.00      19,340.16           0.00          0.00
002       VATAX     VIRGINIA DEPT. OF TAXATION        PRO       PRI                                 0.00     23,187.41       3,847.25       3,479.47        367.78
                                                      06/2019   100.00                              0.00     12,558.00       3,847.25           0.00          0.00
003       345329    DITECH FINANCIAL, LLC             PRO      SEC                                  0.00          0.00           0.00           0.00      Not Filed
                    NO CLAIM FILED / DUMMY CLAIM                100.00                              0.00     38,113.22           0.00           0.00
004       346435    ENHANCED RECOVERY                 PRO      UNS                                  0.00          0.00           0.00           0.00      Not Filed
                                                                100.00                              0.00        452.00           0.00           0.00
005       346085    VERIZON BY AMERICAN INFOSOURCE L PRO       UNS                                  0.00        111.41         111.41           0.00        111.41
                    UNLISTED-ALLOW AND PAY                      100.00                              0.00          0.00         111.41           0.00          0.00
006       LVNV      LVNV FUNDING LLC.                 PRO      UNS                                  0.00      1,115.58       1,115.58           0.00      1,115.58
                    UNLISTED - HSBC BANK-ALLOW AND PA           100.00                              0.00          0.00       1,115.58           0.00          0.00
799       WADE      GREGORY M. WADE, ESQ.             PRO      ATY                                  0.00      2,750.00           0.00           0.00          0.00
                                                                100.00                              0.00      2,750.00           0.00           0.00          0.00
                    Trustee Administrative Fees                                                                              2,538.22       2,538.22
                                                                         TOTALS:                     0.00   195,180.02     129,346.76      37,580.00     91,766.76
                                                                                                     0.00    98,340.22     129,346.76           0.00          0.00


                             ADMIN        ATTORNEY          PRIORITY         SECURED      UNSECURED            OTHER

      SCHED AMOUNT:              0.00         2,750.00      57,025.00         38,113.22         452.00             0.00
      CLAIM AMOUNT:              0.00              0.00     38,745.71              0.00      88,062.83             0.00
   PAID BY TRUSTEE:              0.00              0.00     35,041.78              0.00            0.00            0.00
  PAID BY 3rd PARTY:             0.00              0.00          0.00              0.00            0.00            0.00

         SUB TOTAL:              0.00              0.00      3,703.93              0.00      88,062.83             0.00           DUE CREDITORS:         91,766.76
      INTEREST DUE:              0.00              0.00           0.00             0.00            0.00            0.00          EXPECTED ADMIN:          3,743.20
        CONTINUING:              0.00              0.00          0.00              0.00           0.00             0.00           LESS AVAILABLE:         1,930.00

       BALANCE DUE:              0.00              0.00      3,703.93              0.00      88,062.83             0.00          APPROX BALANCE:         93,579.96




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                             Case Maintenance 10.5
